            Case 1:19-cv-02379-BAH Document 3 Filed 08/07/19 Page 1 of 3



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


   COMMITTEE ON THE JUDICIARY,
   UNITED STATES HOUSE OF
   REPRESENTATIVES,

                                          Plaintiff,

                                                                    Case No. 1:19-cv-2379
            v.


   DONALD F. MCGAHN II,

                                          Defendant.



             CONSENT MOTION FOR USE OF DEFENDANT’S BUSINESS ADDRESS

       1.        Plaintiff the Committee on the Judiciary of the United States House of

Representatives respectfully requests that the Court permit compliance with Local Civil Rule

5.1(c) by allowing Defendant Donald F. McGahn II’s business address to be listed in the caption

of the complaint and on the docket for this case.

       2.        Plaintiff requests this relief in order to protect the Defendant, a private party, from

any unnecessary harassment at his home that could arise from this litigation.

       3.        Pursuant to Local Civil Rule 7(m), counsel for Plaintiff has conferred with

counsel for Defendant, who consents to the relief sought in this motion.
           Case 1:19-cv-02379-BAH Document 3 Filed 08/07/19 Page 2 of 3



                                             Respectfully submitted,

                                             /s/ Douglas N. Letter
                                             Douglas N. Letter (D.C. Bar No. 253492),
                                                 General Counsel
                                             Todd B. Tatelman (VA Bar No. 66008),
                                                 Deputy General Counsel
                                             Megan Barbero (MA Bar No. 668854),
                                                 Associate General Counsel
                                             Josephine Morse (D.C. Bar No. 1531317),
                                                 Associate General Counsel
                                             Sarah E. Clouse (MA Bar No. 688187),
                                                 Attorney

                                             OFFICE OF GENERAL COUNSEL1
                                             U.S. HOUSE OF REPRESENTATIVES
                                             219 Cannon House Office Building
                                             Washington, D.C. 20515
                                             Telephone: (202) 225-9700
                                             Douglas.Letter@mail.house.gov


                                             Annie L. Owens (D.C. Bar No. 976604)
                                             Joshua A. Geltzer (D.C. Bar No. 1018768)
                                             INSTITUTE FOR CONSTITUTIONAL
                                             ADVOCACY AND PROTECTION
                                             Georgetown University Law Center
                                             600 New Jersey Avenue NW
                                             Washington, D.C. 20001
                                             Telephone: (202) 662-9042
                                             ao700@Georgetown.edu


                                             Counsel for Plaintiff Committee on the Judiciary of
                                             the U.S. House of Representatives

August 7, 2019



       1
         Attorneys for the Office of General Counsel for the U.S. House of Representatives are
“entitled, for the purpose of performing the counsel’s functions, to enter an appearance in any
proceeding before any court of the United States or of any State or political subdivision thereof
without compliance with any requirements for admission to practice before such court.” 2
U.S.C. § 5571.
          Case 1:19-cv-02379-BAH Document 3 Filed 08/07/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2019, I caused the foregoing document to be filed via

this Court’s CM/ECF system and served on Defendant Donald F. McGahn II via electronic mail

to his counsel listed below:



William Burck, Esq.
Quinn Emanuel Urquhart & Sullivan, LLP
1300 I Street, NW
Washington, D.C. 20005
williamburck@quinnemanuel.com



                                                    /s/ Douglas N. Letter
                                                    Douglas N. Letter
         Case 1:19-cv-02379-BAH Document 3-1 Filed 08/07/19 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


   COMMITTEE ON THE JUDICIARY,
   UNITED STATES HOUSE OF
   REPRESENTATIVES,

                                       Plaintiff,

                                                                   Case No. 1:19-cv-2379
         v.


   DONALD F. MCGAHN II,

                                        Defendant.



                                     [PROPOSED] ORDER

      Upon consideration of Plaintiff the Committee on the Judiciary of the United States House

of Representative’s Consent Motion for Use of Defendant’s Business Address, it is hereby

ORDERED that the motion is GRANTED and that Defendant’s business address may be listed

in the caption of the complaint and on the docket for this case.

         SO ORDERED on this __ day of _____, 2019.


                                      __________________________________

                                      UNITED STATES DISTRICT JUDGE
